 Case 2:17-cv-00550-DN Document 111 Filed 08/06/20 PageID.800 Page 1 of 14



Todd E. Zenger (5238)
DUREN IP
610 E. South Temple Street, Suite 300
Salt Lake City, Utah 84102
Phone: (801) 869-8538
Email: tzenger@durenip.com

Attorney for Plaintiff

                        IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF UTAH

 CRIMINAL PRODUCTIONS, INC.,                           Civil Action No. 2:17-cv-00550-DN

                   Plaintiff,                                   Judge David Nuffer

        vs.                                                PLAINTIFF’S MOTION
                                                        FOR DEFAULT JUDGMENT,
 Delgado, et al.,                                       PERMANENT INJUNCTION
                                                                  AND
                   Defendants.                              ATTORNEY’S FEES
                                                       AS TO CERTAIN DEFENDANTS




       Plaintiff Criminal Productions, Inc. (the “Plaintiff”), by and through its counsel of record,

Todd E. Zenger, DUREN IP, hereby moves this Court for the entry of a default judgment against

each of the Defendant(s) “Defendants” listed below:

                                                                    DATE OF ENTRY OF
              IP                  NAME            ADDRESS
                                                                        DEFAULT
                                                 105 GWEN ST,
       67.177.45.20         Cynthia Delgado                                 7/31/2020
                                                Ogden, UT 84404
                                                    13521 S
                                                Muhlenburg Way,
     75.162.176.115             Mike Hudson                                 7/31/2020
                                                  Riverton, UT
                                                     84065
                                                  141 W 200 N,
      75.162.114.81             Sara Palacios                               7/31/2020
                                                Logan, UT 84321
                                                     6232 S
      73.98.177.163             Troy Regier                                 7/31/2020
                                                 STERNWOOD
 Case 2:17-cv-00550-DN Document 111 Filed 08/06/20 PageID.801 Page 2 of 14



                                               DR, Taylorsville,
                                                  UT 84129
      65.130.222.50                             12494 S 800 E,
           and           Karen Santarosa       Draper, UT 84020            7/31/2020
      71.35.226.137




(the “Defendants in Default” of “Defendants”) pursuant to Fed. R. Civ. P. 55(b)(2), requesting an

award of statutory damages pursuant to 17 U.S.C. § 504(c)(1) and further injunctive relief and

attorney’s fees as described herein:

                         Concise Statement of Fact and Basis for Relief

       Entry of Default has been entered as to the Defendants in Default. Despite being provided

ample opportunities to respond to the present action, Defendants are in default, having failed to

timely respond to the Plaintiff’s Complaint. The Plaintiff has made multiple attempts to elicit

contact and/or cooperation from the Defendants in Default—sending multiple letters and various

communications and personally serving Defendants with summons and the Complaint.

Defendants have ignored the summons and other requests to participate in this action. In light of

Defendants’ disregard for the Court’s summons and proceedings, the Plaintiff is left with no choice

but to seek a default judgment.

                                       Precise Relief Requested

       Plaintiff seeks default judgment against Defendants in Default requesting statutory

damages pursuant to 17 U.S.C. § 504(c)(1) in the amount of ten thousand dollars (USD

$10,000.00) against each Defendant and a permanent injunction enjoining each Defendant from

directly or indirectly infringing Plaintiff’s rights as to the Plaintiff’s motion picture Criminal,

including without limitation using the Internet to reproduce, to distribute, to copy, or to publish

any excerpts or copies of the motion picture Criminal.

                                                  2
 Case 2:17-cv-00550-DN Document 111 Filed 08/06/20 PageID.802 Page 3 of 14



                                   STATEMENT OF FACTS

       The Plaintiff brought the present suit upon discovering that its feature film Criminal had

been pirated over a BitTorrent peer-to-peer file-sharing network and unlawfully copied many

thousands of times amongst users throughout this jurisdiction, throughout the United States and

throughout the world. ECF 99, Amended Complaint.

       In an effort to track and identify the individual infringers responsible for the illegal copying

and sharing of its motion picture, Plaintiff engaged the investigative services of MaverickEye.

ECF 5 (Daniel Arheidt Declaration). MaverickEye employed its investigative software to monitor

Internet traffic within BitTorrent networks and thereby identify, analyze, archive and document

unauthorized copying and distribution of the Plaintiff’s motion picture. Id.

       The infringers (which includes the Defendants in this case) used BitTorrent client

software to receive, copy and distribute unauthorized and infringing copies of the Plaintiff’s

motion picture. ECF 99, Amended Complaint. Each infringer shared its copies of the Plaintiff’s

motion picture with other BitTorrent participants, thus willfully joining in a collective effort

(known as “a swarm”) to replicate and distribute infringing copies of the Plaintiff’s motion picture

to other peers within the swarm; this resulted in the unauthorized, dissemination of the Plaintiff’s

motion. Id.

       Using geo-location information, MaverickEye then indexed the data by jurisdiction,

allowing Plaintiff’s counsel access to the full database of infringements occurring within the State

of Utah. ECF 5 (Daniel Arheidt Declaration).

       Still, in order to ensure the accuracy of the information collected, before filing the present

lawsuit, Plaintiff’s counsel transmitted the data sets related to the proposed Defendants to a third

party consultant to review and confirm. ECF 5 (Daniel Arheidt Declaration). The Consultant then



                                                  3
 Case 2:17-cv-00550-DN Document 111 Filed 08/06/20 PageID.803 Page 4 of 14



reviewed the Defendant data, cross-checked the data against the database compiled by

MaverickEye, and confirmed the accuracy of the information. Id. Only after confirming the

accuracy of the data with both MaverickEye and an independent consultant, did the Plaintiff move

forward with the present case.

       Having conducted the foregoing due diligence, the Plaintiff filed the present case

on June 7, 2017. ECF 2, Complaint. Shortly thereafter, the Plaintiff promptly filed its ex parte

motion seeking to open discovery for the limited purpose of discovering the true identities of the

Defendants. The Court subsequently granted the Plaintiff’s motion for discovery, and the Plaintiff

then served a subpoena upon the Defendants’ Internet Service Provider (“ISP”).

       The ISP responded to the subpoena with the names and contact information of each

subscriber/swarm participant associated with the identified IP Address observed in the swarm.

Plaintiff’s counsel immediately sent a settlement proposal to Defendants, providing notification of

the pending litigation, potential statutory damages and potential default judgment for failure to

respond.

       Absent settlement, Plaintiff proceeded to formally serve Defendants with a copy of the

summons and the Complaint. Defendants in Default were personally served.

       Upon request of Plaintiff, the Clerk has subsequently entered default on the date shown in

the table above.

       Plaintiff now moves this Court for Default Judgment against Defendants in Default, asking

that this Court award the Plaintiff statutory damages pursuant to 17 U.S.C. § 504(c) in the amount

of Ten Thousand dollars (USD $10,000.00) and further injunctive relief and attorney’s fees as

described herein.

       A. DEFAULT JUDGMENT IS WARRANTED IN THIS CASE



                                                4
 Case 2:17-cv-00550-DN Document 111 Filed 08/06/20 PageID.804 Page 5 of 14



       Default judgment is appropriate "when a party against whom a judgment for affirmative

relief is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise. . ." Fed. R. Civ. P. 55(a). Federal Rule of Civil Procedure 55(b)(2) provides that "a

court may enter a default judgment after the party seeking default applies to the clerk of the court

as required by subsection (a) of this rule." Fed. R. Civ. P. 55(b)(2). Plaintiff has done so.

       Federal Rule of Civil Procedure 55 prescribes a two-step process to obtain a default

judgment. First, the moving party must seek entry of default. Fed. R. Civ. P. 55(a). In this case,

default has been entered.

       Second, after default has been entered, the moving party must seek a default judgment from

the court. Fed. R. Civ. P. 55(b); Williams v. Smithson, No. 95-7019, 1995 WL 365988, at *1 (10th

Cir. June 20, 1995). Upon entry of default, the well-pleaded allegations of a complaint are taken

as true. E.g., GeoSpec1 Systems, LLC v. Infrastructure Corp. of America, Case No. 13-cv-00407,

2013 WL 4011053, at *3 (D. Colo. Aug. 6, 2013). The court then determines whether the alleged

facts constitute a legitimate cause of action entitling the moving party to judgment. Id. (citing 10A

Wright & Miller § 2688 at 63).

       To state a cause of action for copyright infringement, a plaintiff must plead: “(1)

ownership of a valid copyright, and (2) copying of constituent elements of the work that are

original.” Blehm v. Jacobs, 702 F.3d 1193, 1199 (10th Cir. 2012). Registration of the allegedly

infringed copyright is a prerequisite to bringing a claim for copyright infringement. 17 U.S.C.

§411(a). A plaintiff can indirectly prove copying by “establishing that [defendant] had access to

the copyrighted work and that there are probative similarities between the copyrighted material

and the allegedly copied material.” La Resolana Architects, PA v. Reno, Inc., 555 F.3d 1171, 1178

(10th Cir. 2009) (citation omitted). Pursuant to the foregoing analysis, the Court should enter a



                                                  5
 Case 2:17-cv-00550-DN Document 111 Filed 08/06/20 PageID.805 Page 6 of 14



default judgment against Defendant in favor of the Plaintiff.

       Plaintiff’s Complaint fully pleads a copyright cause of action. Plaintiff has presented

unrebutted evidence of copyright ownership. ECF 99-1, Copyright Registration. Plaintiff has

alleged that copyright infringement has occurred over the Internet service controlled by

Defendants. This allegation is supported by records of Maverickeye UG (MEU). MEU is in the

business of providing forensic investigation services to copyright owners. MEU monitors P2P /

BitTorrent networks for acts of distribution of Plaintiff’s motion picture Criminal. ECF 5 (Daniel

Arheidt Declaration).

       To provide these investigation services MEU uses proprietary MaverikMonitor™

software. Id., ¶ 10.    As a part of that business MEU maintains a database and records of the

investigations in indexed evidence logs. Id., ¶ 2. The MaverikMonitor indexed evidence logs

confirm that Defendants’ IP address, the relevant time, and hash value, accurately reflect instances

of MEU’s observation of copying and/or distribution of Plaintiff’s Motion Picture over

Defendant’s Internet service. Id., ¶ 14.

       Plaintiff’s Complaint specifically alleges that copyright infringement has been observed

over Defendants’ Internet service identified by the Internet Protocol (IP) numbers listed in the table

above. Amended Complaint, ECF 99, ¶¶ 13-26, 39-44, and Ex. B thereto. The records of MEU

confirm that electronic files containing Plaintiff’s copyrighted Motion Picture passed over the IP

addresses of Defendants on a given date and at a certain time.

       Copyright law prohibits both accidental and willful infringement. There is no need to prove

anything about a defendant’s mental state; copyright infringement is a strict liability tort. A strict

liability tort is a legal wrong that does not require a “mental intent.” In other words, a copyright

owner, does not need to prove a defendant intentionally infringed the copyright in order to create



                                                  6
 Case 2:17-cv-00550-DN Document 111 Filed 08/06/20 PageID.806 Page 7 of 14



liability because it is a “strict liability” tort. E.g., Educational Testing Service v. Simon, 95 F.

Supp. 2d 1081, 1087 (C.D. Cal. 1999) (holding copyright infringement occurred because the

plaintiff owned the copyright and the protected material was copied). Accepting Plaintiff’s well-

plead allegations as true, Defendants are liable for copyright infringement.

       The Defendants’ conduct in this case was deliberate and willful. ECF 99, paras. 41-51.

Defendants’ willful misconduct is established through the pleadings and the Defendants’ failure

to respond to summons and repeated requests to participate in this action. Id; e.g., Geddes v. United

Financial Group, 559 F.2d 557, 560 (9th Cir. 1977). “[A] willful infringer is exposed to a damage

award higher not limited to [sic] the value of the copyright holder’s losses and/or the infringer’s

benefits. Statutory damages for willful infringement have a punitive component of which the court

must be mindful.” Jackson v. Sturkie, 255 F.Supp.2d 1096, 27 1103 (N.D. Cal. 2003).

       B. STATUTORY DAMAGES

       For the reasons set forth below, and in keeping with Congressional intent and the facts of

this case, Plaintiff seeks a statutory award of Ten Thousand dollars (USD$10,000) against each of

the Defendants—i.e., less than 7% of the maximum $150,000 allowed by law.

       A copyright owner "may elect, at any time before final judgment is rendered, to recover,

instead of actual damages and profits, an award of statutory damages for all infringements involved

in the action." 17 U.S.C. § 504(c). Where the copyright owner sustains the burden of proving, and

the court finds, that infringement was committed willfully, the court has discretion to increase the

award of statutory damages to a sum up to $150,000. Id. at § 504(c)(2). The Court has wide

discretion in determining the amount of statutory damages to be awarded, constrained only by the

limits in the statute. E.g., Peer Int'l Corp. v. Pausa Records, Inc., 909 F.2d 1332, 1336 (9th Cir.

1990) (quoting Harris v. Emus Records Corp., 734 F.2d 1329, 1335 (9th Cir. 1984)). "Even for



                                                 7
 Case 2:17-cv-00550-DN Document 111 Filed 08/06/20 PageID.807 Page 8 of 14



uninjurious and unprofitable invasions of copyright the court may, if it deems it just, impose a

liability within [the] statutory limits to sanction and vindicate the statutory policy" of discouraging

infringement. F. W. Woolworth Co. v. Contemporary Arts, 344 U.S. 228, 233 (1952); see also Peer

Int'l, 909 F.2d at 1337.

          The statutory award requested herein is justified in light of the Defendants’ willful

misconduct and necessary to deter future infringements. There is ample persuasive authority from

other jurisdictions to support a statutory award in the amount requested herein. Exhibit 1 hereto;

e.g., Malibu Media, supra, 2013 WL 6178926 at *1 (awarding $51,750 in statutory damages where

by virtue of entry of default, it had been established that defendant willfully infringed plaintiff’s

copyright); see also Flava Works, Inc. v. Fisher, 12-CV-1888, Docket Number 20 (N.D. Ill.,

October 30, 2012) (Lee, J.) (awarding $1,500,000 in statutory damages in addition to attorneys’

fees and costs on default); Cobbler Nevada v. Jokic, 8:15-cv-2653 -T-27TBM, Docket Number 20

(M.D. Fl. June 22, 2016) (awarding $15,000 in statutory damages, and $2,437 in costs and fees);

Cobbler Nevada v. Woodward, 8:15-cv -2652-T-33AEP, Docket Number 25 (M.D. Fl. June 7,

2016) (H. Covington) (awarding $15,000 in statutory damages, and $3,382 in costs and fees); The

Bicycle Peddler, LLC v. Kovatchev, 13-CV-7012, Docket No. 35 *N.D. Ill., December 9, 2014)

(Darrah, J.) (awarding $10,000 in statutory damages, $9,116.00 in attorneys’ fees and $755.78 in

costs).

          Nominal damages in this case would be insufficient because Defendants have caused

significant harm to Plaintiff by Defendants facilitating infringement by other members of the

swarm. In addition, an award of $10,000 is not only justified by the willful nature of Defendants’

infringement, but also furthers the purposes of the Copyright Act by (1) protecting the public’s

interest in the creation and development of the arts and (2) deterring others from infringing on



                                                  8
 Case 2:17-cv-00550-DN Document 111 Filed 08/06/20 PageID.808 Page 9 of 14



Plaintiff’s copyright. For these reasons, Plaintiff’s request for statutory damages is both restrained

and appropriate.

       Meanwhile, and perhaps most notably, the damages award in this case must be sufficiently

high to deter future infringement. For instance, a modest award of the statutory minimum is

unlikely to deter others from engaging in the same behavior as the Defendants did in this case.

The Defendants represents a vast total of persons who infringed upon the Plaintiff’s motion picture.

Given that there are many thousands of infringers, it is logistically impossible for the Plaintiff to

pursue every last one. As such, the only way to deter future infringement is to set an immediate

example of those that Plaintiff is able to identify and hold liable – to show Utahns that the courts

will not allow this jurisdiction to be a haven for unchecked copyright piracy. The Defendants

participated in a potentially global piracy ring that materially erodes the fundamental structures of

intellectual property. While the actions of each individual participant may seem innocuous, their

collective action amounts to an extensive infringement operation.            Despite the otherwise

widespread availability of lawful digital media outlets (like Netflix, Hulu and Crackle), BitTorrent

usage and infringement continues to grow unabated. Meanwhile, each year, our nation’s film and

television industries lose billions of dollars in revenue to Internet piracy. To deter such, the

requested statutory damage is reasonable.

       This is confirmed by legislative history. As far back as 1999, Congress recognized the

threat posed by digital peer-to-peer file-sharing, and, in response to this phenomenon, substantially

increased the statutory damages of 17 U.S.C. § 504(c) from $100,000 to $150,000 for the specific

purpose of deterring such infringing activity. See Digital Theft Deterrence and Copyright

Damages Improvement Act of 1999, P. L. No. 106-160, § 2, 113 Stat. 1774 (1999). After careful

study, hearings and evaluation of evidence, Congress increased the damages available to plaintiffs



                                                  9
Case 2:17-cv-00550-DN Document 111 Filed 08/06/20 PageID.809 Page 10 of 14



in actions such as this to both incentivize plaintiffs to bring actions and to act as a deterrence to

those such as the defendant. Id; Sony BMG Music Entertainment v. Tenenbaum, 660 F. 3d 487,

500 (1st Cir. 2011), cert denied, 132 S Ct 2431 (2012). (Congress raised the available statutory

damages with the specific intent of deterring unlawful peer-to-peer file sharing.).

       A clear deterrent technical to BitTorrent piracy has not yet been identified. Infringement

via BitTorrent continues to grow. Without a deterrent effect, BitTorrent users throughout Utah and

throughout our country, and elsewhere, continue to illegally acquire and share movies, television

shows and other copyrighted content (like the Plaintiff’s motion picture) without payment and

without authorization. The practice has become so commonplace that it is disregarded and

shrugged off as an insignificant part of our everyday life.

       Such a culture of piracy should not be encouraged. It erodes centuries of intellectual

property law and unravels an economic pillar of our economy. The right to intellectual property

was something so fundamental to our nation’s founding, that it is included in the first article of the

Constitution. U.S. Const. art. I, § 8, cl. 8. For the foregoing reasons, the Plaintiff respectfully

requests that this Court enter an award of statutory damages, pursuant to 17 U.S.C. § 504(c),

against each Defendant in the amount of Ten Thousand dollars (USD $10,000.00).

       C. PERMANENT INJUNCTIVE RELIEF

       The Copyright Act vests district courts with power to grant permanent injunctions as they

“deem reasonable.” 17 U.S.C. § 502(a) ("Any court having jurisdiction of a civil action arising

under this title may . . . grant temporary and final injunctions on such terms as it may deem

reasonable to prevent or restrain infringement of a copyright."). A permanent injunction is

warranted when there is no reason to believe the infringing party will cease the infringement

without an injunction. See, e.g., Broadcast Music, Inc. v. Blueberry Hill Family Restaurants, Inc.,



                                                 10
Case 2:17-cv-00550-DN Document 111 Filed 08/06/20 PageID.810 Page 11 of 14



899 F. Supp. 474, 483 (D. Nev. 1995) (Copyright Act) (citing Tempo Music v. Christenson Food

& Mercantile Co., 806 F. Supp. 816, 821 (D. Minn. 1992)) (same); Superhype Publishing, Inc. v.

Vasiliou, 838 F. Supp. 1220, 1226 (S.D. Ohio 1993) ) (same); Storz Performance, Inc. v. Moto 25

Italia, No. 07-cv-2242 W(WMC), 2008 WL 4284402, at *4 (S.D. Cal. Sept. 15, 2008) (Lanham

Act); Sprint Nextel Corp. v. Thuc Ngo, No. C-12-02764 CW (EDL), 2012 WL 4127296, at *8

(N.D. Cal. Sept. 18, 2012) (same). Generally, a permanent injunction will be granted when

liability has been established and there is a threat of continuing violations. See MAI Systems Corp

v. Peak Computer, Inc., 991 F.2d 511, 520 (9th Cir. 1993); Storz, 2008 WL 4284402, at *8.

        Courts must consider the following factors in determining whether to issue a permanent

injunction: (1) likelihood of irreparable injury if preliminary relief is not granted; (2) a likelihood

of success on the merits; (3) balance of hardships; and (4) advancement of the public interest.

Winter v. N.R.D.C., 555 U.S. 7, 20 (2008). "An injunction is a matter of equitable discretion" and

is "an extraordinary remedy that may only be awarded upon a clear showing that the plaintiff is

entitled to such relief." Id. at 22, 32.

        As explained above in detail, Plaintiff has demonstrated a strong likelihood of success on

the merits by virtue of the Defendants’ default. Furthermore, Plaintiff will suffer irreparable injury

absent an injunction.

        Plaintiff has established that Defendants’ use of BitTorrent has exposed the Plaintiff’s

motion picture to unauthorized dissemination by many, many additional peers. Since each peer

who downloads the motion picture serves as a source of the picture for future peers, the

Defendants’ continued use of BitTorrent will result in continued multiplied dissemination of the

Plaintiff’s motion picture to countless other peers. Thus, absent injunctive relief to force the

deletion of each infringing torrent file from the Defendants’ computers (and from the computers



                                                  11
Case 2:17-cv-00550-DN Document 111 Filed 08/06/20 PageID.811 Page 12 of 14



of those persons utilizing the BitTorrent protocol in active concert or participation with the

Defendants to copy and distribute Plaintiff’s motion picture), infringement will continue unabated

in potentially exponential fashion. Monetary damages cannot properly compensate because the

number of participants in the BitTorrent swarm is dynamic as other peer-to-peer participants move

in and out of the swarm. See e.g. Microsoft Corp. v. Big Boy Distribution LLC, 589 F. Supp. 2d

1308, 1321 (S.D. Fla. 2008) (“Generally, a showing of copyright infringement liability and threat

of future violations is sufficient to warrant entry of a permanent injunction.”). This establishes

that the harm to Plaintiff without the injunction is far greater than the harm to Defendants when

required to cease infringement.

       Also, as established above, entering a permanent injunction does not violate any material

public policy. The contrary is true, entering a permanent injunction further public policy by

curbing copyright infringement.

       Injunctive relief is warranted and should be granted.

       D. ATTORNEY’S FEES AND COSTS

       Under the Copyright Act, "the court in its discretion may allow the recovery of full costs .

. . .[T]he court may also award a reasonable attorney's fee to the prevailing party as part of the

costs." 17 U.S.C. § 505. As the prevailing party against a willful infringer, Plaintiff requests an

award of attorney’s fees.

       The starting point for determining reasonable fees is the calculation of the "lodestar," which

is obtained by multiplying the number of hours reasonably expended on litigation by a reasonable

hourly rate. See Jordan v. Multnomah Cnty., 815 F.2d 1258, 1262 (9th Cir. 1987). "The 'lodestar'

is calculated by multiplying the number of hours the prevailing party reasonably expended on the

litigation by a reasonable hourly rate." Camacho v. Bridgeport Financial, Inc., 523 F.3d 973, 978



                                                12
Case 2:17-cv-00550-DN Document 111 Filed 08/06/20 PageID.812 Page 13 of 14



(9th Cir. 2008) (internal quotations and citation omitted).

        In calculating the lodestar, the court must determine a reasonable rate and a reasonable

number of hours for each attorney. Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210 (9th Cir.

1986), rehg denied, amended on other grounds, 808 F.2d 1373 (9th Cir. 1987). The lodestar is

deemed to be presumptively reasonable, though the district court has the discretion to consider and

upward or downward adjustment. Plaintiff’s request an award of attorney’s fees to be determined

in a post judgment filing.

                                           CONCLUSION

        For the foregoing reason, the Plaintiff respectfully requests that this Court enter a judgment

against each Defendant in Default as follows:

        1.      An award of statutory damages pursuant to 17 U.S.C. § 504(c) against each of the

foregoing Defendants in the amount of Ten Thousand dollars (USD $10,000.00);

        2.      A permanent injunction against each Defendant in Default, enjoining Defendants

from directly or indirectly infringing Plaintiff’s rights as to the Plaintiff’s motion picture, including

without limitation using the Internet to reproduce, to distribute, to copy, or to publish the motion

picture.

        3. An award of attorney’s fees.

        4. An award of costs as the prevailing party.


        DATED: August 6, 2020

                                                DUREN IP


                                                By:     /s/Todd E. Zenger
                                                        Todd E. Zenger
                                                        Attorneys for Plaintiff
                                                        Criminal Productions, Inc.

                                                   13
Case 2:17-cv-00550-DN Document 111 Filed 08/06/20 PageID.813 Page 14 of 14



                                  CERTIFICATE OF SERVICE

                 A true and correct copy of this motion and its associated exhibits were served by

first class mail as follows on August 6, 2020:

             NAME                                               ADDRESS

 Cynthia Delgado                    105 GWEN ST, Ogden, UT 84404

 Mike Hudson                        13521 S Muhlenburg Way, Riverton, UT 84065

 Sara Palacios                      141 W 200 N, Logan, UT 84321

 Troy Regier                        6232 S STERNWOOD DR, Taylorsville, UT 84129

 Karen Santarosa                    12494 S 800 E, Draper, UT 84020



                                              ______/s/ Daniel J. Thomas_____________




                                                 14
